Citation Nr: 0903394	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-29 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension as 
secondary to service-connected diabetes mellitus (Type II) 
and, if so, whether the claim should be granted.

2.  Entitlement to an increased rating for diabetes mellitus 
(Type II), currently rated as 20 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
His awards and medals include the Combat Infantryman Badge 
and Air Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

When this case previously was before the Board, it was 
remanded to afford the veteran the opportunity to testify at 
a Travel Board hearing.  That hearing was held in October 
2008 before the undersigned Veterans Law Judge.  A transcript 
of the proceeding is of record.

At the hearing, the veteran submitted additional pertinent 
evidence and waived his right to have this evidence initially 
considered by the originating agency.

The veteran also testified at the hearing that his peripheral 
neuropathy has increased in severity.  The Board finds that 
this testimony raises the issue of entitlement to increased 
ratings for peripheral neuropathy of the bilateral upper and 
lower extremities.  Those claims are referred to the RO for 
appropriate action.

The claim to reopen a claim for service connection for 
hypertension is decided herein while the other matters on 
appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the 
originating agency denied a claim for service connection for 
hypertension.

2.  The evidence received since the July 2004 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Initially, the Board notes that the claim for service 
connection for hypertension was reopened and adjudicated on 
the merits in the December 2005 rating decision on appeal.  
However, because the reopening of a claim is a jurisdictional 
matter that must be addressed before the Board may consider 
the underlying claim on its merits, the Board must determine 
this issue on its own.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Service connection for hypertension was denied by the RO in 
an unappealed rating decision of July 2004 based on its 
determination that the evidence failed to demonstrate that 
the veteran's hypertension was related to service or to his 
service-connected diabetes.  The evidence then of record 
included the veteran's service treatment records, VA 
outpatient treatment records dated from July 2000 to April 
2004, and the report of a July 2004 VA examination.  Only the 
VA examination report noted a diagnosis of hypertension, and 
the VA examiner stated that he could not relate the veteran's 
hypertension to his service-connected diabetes without 
resorting to speculation.

The pertinent evidence received since the July 2004 rating 
decision includes the veteran's hearing testimony and VA 
treatment records dated from February 2005 to March 2008.  In 
his testimony, the veteran contends that he developed 
hypertension as a result of his diabetes and that one of his 
VA health care providers informed him that his hypertension 
was secondary to his diabetes.  The VA treatment records 
include an October 2007 record, which notes his physician's 
belief that his hypertension could be related to in-service 
exposure to Agent Orange.

The evidence received since the July 2004 rating decision is 
new because it suggests that the veteran's hypertension may 
be related to service, a fact not established by the evidence 
previously of record.  Moreover, the Board finds that the new 
evidence is sufficient to establish a reasonable possibility 
of substantiating the claim.  In this regard, the Board notes 
that the veteran is presumed to have been exposed to Agent 
Orange because he served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  Moreover, the Board notes that the 
October 2007 opinion concerning the etiology of the veteran's 
diabetes was rendered by a physician, who is competent to 
opine concerning issues such as medical causation.  
Accordingly, new and material evidence has been presented to 
reopen this claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
hypertension is granted.


REMAND

The veteran contends that service connection is warranted for 
hypertension.  Although the October 2007 VA treatment record 
suggests that the veteran's hypertension may be related to 
his exposure to Agent Orange, the opining physician offered 
no rationale to support that opinion.  Since the evidence 
confirms that the veteran currently has hypertension and 
since it indicates that hypertension may be related to 
service, a new VA examination is necessary so that a medical 
nexus opinion may be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).

The veteran also contends that his service-connected diabetes 
has increased in severity since his last VA examination in 
November 2005.  The Board, therefore, finds that a new VA 
examination is necessary in order to decide his claim for an 
increased rating for diabetes.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, although the 
RO obtained records dated as recently as September 2006 and 
the veteran submitted more recent, it is unclear whether all 
available pertinent VA treatment records have been obtained.  
The veteran's most recent VA treatment records should be 
obtained since they may contain information concerning his 
current level of disability.  38 C.F.R. § 3.159(c)(2).

With respect to the veteran's claim of entitlement to a TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issues being remanded.  See Babchak v. Principi, 3 
Vet. App. 466 (1992).  Moreover, further development of the 
record, to include a current VA examination, is in order 
before the Board decides this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The AMC or RO should undertake 
appropriate development to obtain any 
outstanding VA treatment records, 
including any records for the period 
since September 2006.  If it is unable 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his 
hypertension.  The claims folder must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
hypertension is etiologically related 
to his active service, to include his 
presumed exposure to Agent Orange, or 
was caused or chronically worsened by 
his service-connected diabetes.  The 
rationale for each opinion expressed 
must also be provided.

3.  The veteran also should be afforded 
an examination by a physician or 
physicians with appropriate expertise 
to determine the current degree of 
severity of his diabetes and the nature 
and extent of any currently present 
complications of his diabetes, to 
include the currently service-connected 
peripheral neuropathy of the upper and 
lower extremities.  The claims folder 
must be made available to and reviewed 
by the examiner(s).  Any indicated 
studies should be performed.

The appropriate examiner specifically 
should address whether the veteran 
requires regulation of activities as a 
result of the diabetes.

An opinion also should be expressed as 
to whether the veteran's service-
connected disabilities are sufficient 
by themselves to render the veteran 
unemployable.

The rationale for each opinion 
expressed must also be provided.

4.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claims for service 
connection for hypertension, for an 
increased rating for diabetes, and for 
a total rating based on unemployability 
due to service-connected disabilities.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


